Citation Nr: 0214515	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for nodules on the 
thyroid as a result of exposure to ionizing radiation.  

2.  Entitlement to service connection for diverticulum cancer 
as a result of exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1951 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In June 2001, the Board remanded the case to the RO because 
as of a pending request of the veteran for a personal hearing 
before a member of the Board at the RO.  After the case was 
returned to the RO, the veteran was unable to attend a 
scheduled hearing because of illness.  At the veteran's 
request the case was returned to Washington, D.C. for a 
hearing, which was held before the undersigned Member of the 
Board in August 2002.  

Other matters

Although the issues certified to the Board in a march 2002 VA 
Form 8, Certification of Appeal include entitlement to 
service connection for a growth in lower stomach as a result 
of exposure to ionizing radiation, review of the record shows 
that the veteran did not perfect an appeal as to that issue.  

The issue of entitlement to service connection for a growth 
in lower stomach as a result of exposure to ionizing 
radiation was addressed by the RO in its April 2000 statement 
of the case, as were the issues of entitlement to service 
connection for nodules on the thyroid as a result of exposure 
to ionizing radiation and service connection for diverticulum 
cancer as a result of exposure to ionizing radiation. 
In his substantive appeal, VA Form 9, received at the RO in 
May 2000, the veteran checked the box affirming that he had 
read the statement of the case and said that he was only 
appealing the issues of "nodules on thyroid and 
diverticulum."  In a statement attached to the VA Form 9, 
the veteran presented arguments concerning thyroid nodules 
and diverticulum cancer; he did not mention any growth in the 
lower stomach.  

Review of the record reveals no statement or communication 
from the veteran or his representative indicating any 
intention to perfect an appeal as to the issue of entitlement 
to service connection for a growth in lower stomach as a 
result of exposure to ionizing radiation.  Because there is 
no indication that the veteran perfected an appeal as to the 
issue of entitlement to service connection for growth in 
lower stomach as a result of exposure to ionizing radiation, 
that issue is not before the Board.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002); see 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[appellate review is perfected by the claimant's filing of a 
substantive appeal after a SOC is issued by VA].  

Further review of the record shows that in a statement 
received at the RO in January 2000, the veteran requested 
that the RO review attached documents in connection with his 
claim for service connection for cancer caused by exposure to 
ionizing radiation.  With that statement, the RO received 
pathology reports from Walter Reed Army Medical Center, 
including one dated in October 1997 regarding a lower back 
shave biopsy with a final diagnosis of basal cell carcinoma 
with focal squamous differentiation.  There is no indication 
that the veteran has filed a claim of entitlement service 
connection for skin cancer.  If such is the desire of the 
veteran, he should contact the RO.  
  

REMAND

Under authority recently granted to it, the Board may develop 
evidence without remanding a case to an agency of original 
jurisdiction.  See 38 C.F.R. § 19.9 (2002).  The Board 
believes, in light of this recently granted authority, that 
remands to the RO should be dome sparingly.  In this case, 
however, the Board believes that remand is appropriate 
because of the requirement for VA internal development and 
adjudication at the RO which is mandated by the provisions of 
mandated by 38 C.F.R. § 3.311 (2001).  

The issues as certified to the Board are entitlement to 
service connection for nodules on the thyroid as a result of 
and diverticulum cancer, both claimed as the result of 
exposure to ionizing radiation.  Service connection may be 
granted for certain diseases on a presumptive basis in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) (West 
Supp. 2002) and 38 C.F.R. § 3.309(d) (2001).  In addition, if 
the veteran is shown to have a radiogenic disease as defined 
by 38 C.F.R. § 3.311, the procedural advantages prescribed in 
that regulation may be used in developing and adjudicating a 
service connection based on radiation exposure.    

The veteran contends that he was exposed to ionizing 
radiation during his participation as a B-52 crewmember in 
Operation DOMINIC II, which was conducted at the Nevada Test 
Site in 1962.  He reports that he was a crewmember on a B-52 
aircraft that flew over the detonation of the Small Boy 
weapon on July 14, 1962 to obtain information on the effects 
of weapons shock and nuclear radiation on the B-52 weapon 
system.  He states that on July 15, 1962, after the aircraft 
returned to its base in North Carolina, he and the other 
crewmembers were taken to Walter Reed Army Medical Center in 
Washington, D.C ("Walter Reed" for evaluation.  The veteran 
has provided the names of other crewmembers on his flight and 
he has also provided a copy of the August 1963 special order 
documenting that he and his fellow crewmembers were awarded 
the Air Medal for that July 14, 1962 flight.  The veteran 
also reports that in recent years he had been sent to Walter 
Reed for more testing.  He states that he has been followed 
for his thyroid nodules at Walter Reed and has been working 
with a doctor at the Walter Reed Radiation Clinic.  

Reasons for remand specific to the claims on appeal are 
addressed immediately below.  


1.  Entitlement to service connection for nodules on the 
thyroid as a result of exposure to ionizing radiation.

Medical evidence of record shows that a thyroid ultrasound 
study performed at Walter Reed in May 1998 showed multiple 
small nodules in the right and left lobes of the veteran's 
thyroid gland.  The impression was multinodular gland.  The 
impression after an ultrasound study in May 1999 was 
increased size of left thyroid lobe with stable bilateral 
nodules.  Non-malignant thyroid nodular disease is a 
radiogenic disease under 38 C.F.R. § 3.311.  There is no 
indication that the RO has undertaken development prescribed 
under that regulation, including obtaining radiation dose 
information for the veteran from the Department of Defense.  
The Board is remanding the case so that the RO may comply 
fully with the provisions of 38 C.F.R. § 3.311.  

2.  Entitlement to service connection for diverticulum cancer 
as a result of exposure to ionizing radiation.

In a letter dated in February 2000 letter, the Chief 
Otolaryngology Resident at Walter Reed reported that during 
1999 the veteran was under his care for a Zenker's pharyngeal 
diverticulum and underwent surgical excision for this 
condition.  The physician stated that it was his professional 
opinion that this diverticulum had a small potential for 
harboring a malignancy.  From this statement, it is not clear 
to the Board whether the veteran has been diagnosed as having 
diverticulum cancer, and if so whether such would qualify as 
pharyngeal cancer.  The Board notes that cancer of the 
pharynx is a disease for which service connection may be 
granted on a presumptive basis under 38 C.F.R. § 3.309(d) if 
the veteran had onsite participation in a nuclear test.  
Among those tests listed in 38 C.F.R. § 3.309(d) is Operation 
DOMINIC II, in which the veteran has claimed participation.  

Based on the foregoing, additional development is required, 
including obtaining additional treatment records and 
providing the veteran with a VA examination.  In this regard, 
review of the record discloses that the veteran has not been 
afforded a VA examination or record review concerning his 
claimed radiation-related disabilities.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)], which 
was enacted during the pendency of this appeal, provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The provisions of the VCAA are 
applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7, subpart (a).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Moreover, the 
United States Court of Appeals for Veterans Claims has held 
that the VA's duty to assist includes the conduct of a 
thorough and contemporaneous medical examination.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly this case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, where he has received 
treatment or evaluation for thyroid 
nodules, Zenker's pharyngeal diverticulum 
and/or diverticulum cancer at any time 
since service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.  Without 
limiting the generality of the foregoing, 
the RO should obtain outpatient records 
(including, but not limited to, records 
from primary care, endocrinology, and 
otolaryngology clinics), hospital 
summaries, reports of imaging studies and 
pathology reports for the veteran from 
the Walter Reed Army Medical Center dated 
from January 1998 to the present.  If the 
RO is unsuccessful in obtaining any 
records or sources of information 
identified by the veteran, it should 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding documents.  

2.  The veteran should be notified that 
if he is aware of any medical or 
scientific evidence, such as articles or 
medical treatises, that support the 
proposition that Zenker's pharyngeal 
diverticulum and/or cancer of such 
diverticulum is a disability that may be 
induced by ionizing radiation, he should 
submit such evidence to the RO for 
inclusion in his VA claims folder.  

3.  Thereafter, the RO should make 
arrangements for review of the record and 
examination of the veteran by a  
physician to determine the nature and 
extent of any non-malignant thyroid 
nodular disease and the nature and extent 
of any Zenker's pharyngeal diverticulum 
and/or diverticulum cancer or residuals 
thereof.  If a specialist consultation is 
required, one should be scheduled.  

The claims file must be furnished to the 
examining physician for review, and the 
examination report must indicate that the 
record was reviewed.  With consideration 
of examination results and review of the 
record, the physician should confirm or 
rule out a diagnosis of non-malignant 
thyroid nodular disease and should 
confirm or rule out a diagnosis of 
diverticulum cancer.  An opinion should 
be provided as to whether there is any 
indication that any diverticulum cancer 
may be considered to be cancer of the 
pharynx.  Further, an opinion should be 
provided as to whether any Zenker's 
pharyngeal diverticulum or diverticulum 
cancer could be related to radiation 
exposure.    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full, including all development 
required under 38 C.F.R. § 3.311 with 
respect to any non-malignant thyroid 
nodular disease and for any other disease 
for which this might be made necessary by 
evidence submitted by the veteran or by 
VA medical opinion.  The RO should then 
readjudicate the veteran's claims, 
including consideration of the provisions 
of 38 C.F.R. § 3.309(d) if it is 
determined that the veteran has any 
disease listed in that regulation.  

If any benefit sought on appeal remains denied, the RO should 
issue a supplemental statement of the case, and the veteran 
and his representative should be provided an appropriate 
opportunity to respond.  Then, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




